Title: To George Washington from Alexandria Poor Relief Committee, 30 April 1799
From: Alexandria Poor Relief Committee
To: Washington, George



Sir,
Alexandria 30th April 1799.

We received some time ago from your Manager Mr Anderson, One hundred Dollars to be used for the benefit of the poor in this place. There were many poor among us whom the severity of last winter greatly increased. We sought out the most needy upon whom we bestowed your Charity. Widows with a number of Children, Industrious persons prevented by sickness from earning their daily bread, were preferred. A number of such objects your Charity has releived. Their names and circumstances we would have inclosed, but we thought it unnecessary as they must altogether be unknown to you. Be assured that every exertion in our power was used to render your Charity as useful as possible. Accept of our expressions of gratitude in being distinguished by you as Instruments of doing good to our fellow Citizens, and receive through us, the acknowledgments of those needy Persons whom you have relieved, and their prayers that the father of Mercies may abundently repay your kindness. Beleive us to be with the greatest respect Sir, Your obt humble Servts

John Dundas
James Muir
Andw Jamieson
Wm Herbert

